         Case 18-01475            Doc 147        Filed 03/29/19 Entered 03/30/19 00:04:38                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 18-01475-TJC
Douglas D. Warthan                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 27, 2019
                                      Form ID: canclhrg                  Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 29, 2019.
db             #Douglas D. Warthan,    12350 Barony Dr,   Dubuque, IA 52001-9636
aty            +Eric W. Lam,    115 Third St. SE, Ste. 1200,    Cedar Rapids, IA 52401-1222
aty            +Frank Anderson,    Tri State Towing & Recovery,    748 State Road 11,
                 Hazel Green, WI 53811-9613
aty            +James H. Arenson,    Arenson Law Group, PC,   425 2nd St. SE,    Suite 900,
                 Cedar Rapids, IA 52401-1848
cr             +David Warthan,    12350 Barony Drive,   Dubuque, IA 52001,     UNITED STATES 52001-9636
intp           +Hong Derek,    Hong Law,   425 Second St SE, Ste 950,    Cedar Rapids, IA 52401-1813
cr             +Mark D. Birdnow,    4130 Spring Creek Road,   Jesup, IA 50648-9558

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Mar 27 2019 21:52:35
                 BMW Financial Services NA, LLC, c/o AIS Portfolio,   4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 27, 2019 at the address(es) listed below:
              Bradley R. Kruse    on behalf of Creditor David Warthan bkruse@dickinsonlaw.com,
               awatson@dickinsonlaw.com
              Dan Childers     on behalf of Creditor Mark D. Birdnow dchilders@elderkinpirnie.com,
               aharrison@elderkinpirnie.com;lpalumbo@elderkinpirnie.com
              Eric W. Lam   on behalf of Plaintiff Renee K. Hanrahan ELam@simmonsperrine.com,
               tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com
              Gina L Kramer    on behalf of Creditor Eric Froemke kramer@rkenline.com,
               r42465@notify.bestcase.com
              Janet G. Reasoner    on behalf of U.S. Trustee   United States Trustee janet.g.reasoner@usdoj.gov
              Joseph A. Peiffer    on behalf of Creditor David Warthan joe@ablsonline.com,
               hannah@ablsonline.com;jeff@ablsonline.com;peifferjr52528@notify.bestcase.com
              Lisa Billman     on behalf of Creditor   Dubuque Bank and Trust Company iabkndecf@southlaw.com,
               lisa.billman@southlaw.com;ksbkecf@ecf.courtdrive.com
              Renee K. Hanrahan    rhanrahan@southslope.net, rhanrahan@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 9
    Case 18-01475         Doc 147      Filed 03/29/19 Entered 03/30/19 00:04:38                  Desc Imaged
                                      Certificate of Notice Page 2 of 2
                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA
                                                                  CHAPTER 7
In Re:                                                            Bankruptcy No.

Douglas D. Warthan                                                18−01475

Debtor(s)



                          NOTICE CANCELLING HEARING
              ON TRUSTEE'S MOTION FOR SUMMARY JUDGMENT (Doc. 99)



TO:
Bradley R. Kruse, Attorney for Debtor(s)
Renee K. Hanrahan, Trustee
United States Trustee



NOTICE IS HEREBY GIVEN that the above matter(s) scheduled for March 29, 2019 at 10:30 a.m. is hereby
CANCELLED.



Debtor filed his Response to Trustee's Motion for Summary Judgment (See Doc. 133) and withdrew his exemption
pursuant to Iowa Code Sec. 627.6(16) set for in his Schedule C. Debtor is directed to file an appropriate amendment to
his Schedules. Trustee's Motion is, therefore, moot.


                                                           MEGAN R. WEISS
                                                           Acting Clerk, Bankruptcy Court
                                                           by:



Date: March 27, 2019                                       Deputy Clerk
                                                           United States Bankruptcy Court
                                                           Northern District of Iowa
                                                           111 Seventh Avenue SE Box 15
                                                           Cedar Rapids, IA 52401−2101
